DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 03/07/2019. Claims 1-19 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/18/2021 has been entered. Claims 1-19 are pending in the application. Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(b) rejection previously set forth in the non-final Office action mailed 02/26/2021. Accordingly, this rejection has been withdrawn.
Applicant has amended the Claims and has requested withdrawal of the 35 U.S.C. 101 rejection previously set forth in the non-final Office action mailed 02/26/2021. While the rejection has been withdrawn for claims 15 and 19, the amendments are not sufficient to overcome the rejection for claims 1-14 and 16-18, because these claims are still directed to a judicial exception. The claimed invention falls into the mental processes grouping of abstract ideas.
Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 6, and 18-19:
With respect to claims 1, 6, and 18-19, regarding the 35 U.S.C. 103 prior art rejections under WITT et al. (US-2017/0301233-A1), hereinafter WITT, in view of Morimoto et al. (US-2017/0192438-A1), hereinafter Morimoto, applicant has argued that “the proposed combination of Witt and Morimoto is silent with respect to these features of amended claim 1, and has not been shown to teach or suggest at least these newly added features of the claim.” The examiner the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.” As explained in the previous Office action, Morimoto teaches a “priority comparing unit 132” that compares the travel priorities of different vehicles to determine which priority is higher, and the corresponding vehicle that has the right-of-way. Therefore, the combination of WITT and Morimoto teaches the original and amended independent claims.
	Applicant has also argued that “Morimoto has not, and does not appear to, disclose that vehicle priority corresponds to one or more road resources, as recited in the pending claims. Therefore, Applicant respectfully submits that the cited portions of Morimoto have not been shown to teach or suggest that ‘the right-of-way level of the first vehicle corresponds to one or more road resources in the plurality of road resources’ as recited in amended claim 1.” The examiner notes that while Morimoto teaches a right-of-way system for AGVs, WITT teaches a priority system for vehicles that deals with the use of road resources (see at least WITT ¶¶ 39 and 44). Therefore, the combination of WITT and Morimoto teaches the claim limitation.
Regarding claims 2-5 and 7-17:
	With respect to claims 2-5 and 7-17, regarding the 35 U.S.C. 103 prior art rejections under WITT in combination with Morimoto and Tonguz et al. (US-2014/0278029-A1), hereinafter Tonguz, VARMA et al. (US-2017/0358025-A1), hereinafter VARMA, and Frankiewicz et al. (EP-2858039-A1), hereinafter Frankiewicz, applicant has argued that “the Office Action fails to cite any passages in Tonguz, Varma, or Frankiewicz for the missing features” of the independent .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 6, and 18:
Step 1: Claims 1 and 6 are directed towards methods for managing a right-of-way level for a vehicle. Claim 18 is directed to a corresponding management device.
Step 2A, prong 1: Claims 1, 6, and 18 recite the abstract concept of managing right-of-way levels for vehicles. This abstract idea is described at least in claims 1, 6, and 18 as determining right-of-way levels and scheduling and using road resources based on the right-of-way levels. Note that the recited step of using a road resource is considered a mental process step in light of instant paragraphs [0062]-[0063], which appear to define the step to include determining an available-road set based on a mapping relationship and a right-of-way level. The steps of claims 1, 6, and 18 fall into the mental processes grouping of abstract ideas, as they encompass a user manually determining right-of-way levels and scheduling and using road resources, which could be done in the mind or using pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 6, and 18, other than reciting a “management device” “a processor,” and “a memory,” nothing in the recited method steps precludes the idea from practically being performed 
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical solution.
Claim 1 recites a management device, which is a generic computer component (see instant paragraph [0065]) that is simply employed as a tool to perform the determining and scheduling portions of the abstract idea. (See MPEP 2106.05(f).)
Claim 6 recites a management device, which is a generic computer component (see instant paragraph [0065]) that is simply employed as a tool to perform the abstract idea. (See MPEP 2106.05(f).) Claim 6 also recites receiving a right-of-way instruction message sent by the management device. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Claim 18 recites a management device, a processor, and a memory, which are all generic computer components (see instant paragraph [0065]) that are simply employed as tools to perform the determining and scheduling portions of the abstract idea. (See MPEP 2106.05(f).)
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 6, and 18 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 6, and 18 are not patent-eligible.
Regarding claims 2-14 and 16-17:

Claims 4-5 recite additional mental process steps which include determining a right-of-way level that matches function information, using right-of-way levels, updating function information, and updating the right-of-way level. Nothing in these steps precludes the abstract idea from being performed in the human mind with the help of pen and paper.
Claim 8 and 17 only recite limitations further defining the mental process which are not sufficient to integrate the abstract idea into a practical application.
For the reasons listed above, the limitations of dependent claims 2-14 and 16-17 are considered mental process steps and additional steps that amount to necessary data gathering and data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-14 and 16-17 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9, 11-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WITT et al. (US-2017/0301233-A1), hereinafter WITT, in view of Morimoto et al. (US-2017/0192438-A1), hereinafter Morimoto.
Regarding claim 1:
	WITT discloses the following limitations:
A vehicle right-of-way management method, applied to a management device in an Intelligent Transportation System (ITS).” (See at least WITT ¶ 38 and 44, which disclose a system capable of executing a traffic management policy to determine priorities of vehicles in the traffic system.)
“determining, by a management device, a right-of-way level of a first vehicle according to function information of the first vehicle.” (See at least WITT ¶¶ 42-47 and 62, which disclose an infrastructure that receives vehicle characteristic information, and a system that applies the information to a traffic management policy to determine priorities of each of the vehicles.)
“wherein the ITS includes the management device, a plurality of road resources, and a plurality of vehicles driving on the plurality of road resources.” (See at least WITT ¶¶ 39 and 44, which disclose that the traffic system includes a central controller for executing the traffic management policy, several roads that are part of the road network, and several vehicles traveling on the roads. The “system” and the “central controller” read on the “ITS” and the “management device” recited in the claim limitation, respectively.)
“wherein the right-of-way level of the first vehicle comprises a right-of-way level that the management device allows the first vehicle to use in the ITS.” (See at least WITT ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“and wherein the right-of-way level of the first vehicle corresponds to one or more road resources in the plurality of road resources.” (See at least WITT ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“scheduling, by the management device, a road resource from the one or more road resources for the first vehicle according to the right-of-way level of the first vehicle.” (See at least WITT ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.” For example, “the system 100 may communicate the determined priorities to one or more traffic signals 112 provided within the road network 106.”)
Although WITT does not expressly disclose a “right-of-way level,” Morimoto does. (See at least Morimoto ¶¶ 63, 68, 71-78, 129-130, and FIG. 6, 7B, 8, and 10B, which teach a “priority comparing unit 132” that compares the travel priorities of different vehicles to determine which priority is higher, and the corresponding vehicle that has the right-of-way.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT by incorporating a right-of-way level as taught by Morimoto, because making this modification can lead to improved transportation efficiency and reduced transportation time for the vehicles (see at least Morimoto ¶ 122).
Regarding claim 2:

“after the determining a right-of-way level of a first vehicle according to function information of the first vehicle, further comprising: sending a right-of-way instruction message to the first vehicle, wherein the right-of-way instruction message comprises the right-of-way level of the first vehicle.” (See at least WITT ¶¶ 52 and 64, which disclose that the “infrastructure 108 may communicate the determined priority, or overall priority to each of the vehicles.”)
“and is used to instruct the first vehicle to use the right-of-way level of the first vehicle.” (See at least WITT ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
Regarding claim 5:
WITT in combination with Morimoto discloses the “method according to claim 1,” and WITT further discloses the following limitations:
“updating the function information of the first vehicle to updated function information.” (See at least WITT ¶¶ 42-47 and 62, which disclose that “the vehicles 2 may send the characteristics to the system automatically when entering an area covered by the system 100,” and that “the vehicles 2 may send the characteristics that are relevant to the traffic management policy currently being enacted by the system 100.”
“updating the right-of-way level of the first vehicle to an updated right-of-way level according to the updated function information.” (See at least WITT ¶¶ 42-47 and 62, which disclose that the “system 100 may apply the information relating to vehicle characteristics to a traffic management policy… in order to determine priorities of each of the vehicles,” and that the information for a vehicle is updated each time it enters a covered area, or each time the traffic management policy changes.)
Regarding claim 6:
	WITT discloses the following limitations:
“A vehicle right-of-way management method, applied to a first vehicle in an Intelligent Transportation System (ITS).” (See at least WITT ¶ 38 and 44, which disclose a system capable of executing a traffic management policy to determine priorities of vehicles in the traffic system.)
“receiving a right-of-way instruction message sent by a management device… wherein the right-of-way instruction message comprises a right-of-way level of the first vehicle.” (See at least WITT ¶¶ 52 and 64, which disclose that the “infrastructure 108 may communicate the determined priority, or overall priority to each of the vehicles.”)
“wherein the ITS includes the management device, a plurality of road resources, and a plurality of vehicles driving on the plurality of road resources.” (See at least WITT ¶¶ 39 and 44, which disclose that the traffic system includes a central controller for executing the traffic management policy, several roads that are part of the road network, and several vehicles traveling on the roads. The “system” “central controller” read on the “ITS” and the “management device” recited in the claim limitation, respectively.)
“and is used to instruct the first vehicle to use the right-of-way level of the first vehicle.” (See at least WITT ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“wherein the right-of-way level of the first vehicle is determined by the management device according to function information of the first vehicle.” (See at least WITT ¶¶ 42-47 and 62, which disclose that the “system 100 may apply the information relating to vehicle characteristics to a traffic management policy, as described below, in order to determine priorities of each of the vehicles.”)
“and wherein the right-of-way level of the first vehicle corresponds to one or more road resources in the plurality of road resources.” (See at least WITT ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“and using a road resource from the one or more road resources according to the right-of-way level of the first vehicle, or using a road resource from the one or more road resources that is scheduled by the management device according to the right-of-way level of the first vehicle.” (See at least WITT ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
Although WITT does not expressly disclose a “right-of-way level,” Morimoto does. (See at least Morimoto ¶¶ 63, 68, 71-78, 129-130, and FIG. 6, 7B, 8, and 10B, which teach a “priority comparing unit 132” that compares the travel priorities of different vehicles to determine which priority is higher, and the corresponding vehicle that has the right-of-way.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT by incorporating a right-of-way level as taught by Morimoto, because making this modification can lead to improved transportation efficiency and reduced transportation time for the vehicles (see at least Morimoto ¶ 122).
Regarding claim 9:
WITT in combination with Morimoto discloses the “method according to claim 6,” and WITT further discloses the following limitations:
“sending a function update application message to the management device.” (See at least WITT ¶¶ 42-47 and 62, which disclose that “the vehicles 2 may send the characteristics to the system automatically when entering an area covered by the system 100.” The “system 100” reads on the “management device” in the claim limitation.)
“wherein the function update application message is used to instruct the management device to update the function information of the first vehicle to updated function information.” (See at least WITT ¶¶ 42-47 and 62, which disclose that “the vehicles 2 may send the characteristics to the system automatically when entering an area covered by the system 100,” and that the system 100 applies the vehicle characteristics information to the traffic management policy.)
“and wherein the function update application message comprises the updated function information.” (See at least WITT ¶¶ 42-47 and 62, which disclose that “the vehicles 2 may send the characteristics to the system automatically when entering an area covered by the system 100.” The “characteristics” read on the “updated function information” in the claim limitation.)
Regarding claim 11:
	WITT in combination with Morimoto discloses the “method according to claim 6,” and WITT in combination with Morimoto further teaches the following limitations:
“wherein the using a road resource according to the right-of-way level of the first vehicle comprises: when a road to be used by the first vehicle is being used by a second vehicle, and there is a conflict between the first vehicle and the second vehicle over use of the road, sending a road use priority application message to the management device or the second vehicle.” (See at least Morimoto ¶¶ 63, 68, 71-78, and FIG. 6, 7A, and 10A, which disclose that a “wireless communication unit 119 receives a response indicating the travel priority from the oncoming vehicle in response to the request at S706.” The “oncoming vehicle” reads on the “first vehicle,” and the response that the wireless communication unit receives reads on the “road use application message.”)
“wherein the road use priority application message sent to the second vehicle comprises the right-of-way level of the first vehicle.” (See at least Morimoto ¶¶ 63, 68, 71-78, and FIG. 6, 7A, 8, and 10A, which disclose that “the wireless communication unit 119 receives a response indicating the travel priority from the oncoming vehicle.” The “wireless communication unit 119” reads as a component of the “second vehicle,” and the “travel priority”
“receiving a road use priority examination message sent by the management device or the second vehicle.” (See at least Morimoto ¶¶ 63, 68, 71-78, and FIG. 6, 7B, 8, and 10B, which disclose that “the priority notifier 128 sends a response indicating its own travel priority, which is determined at S708, to the oncoming vehicle in response to the request via the wireless communication unit 119.” The “priority notifier 128” reads as a component of the “second vehicle,” and the response that it sends to the oncoming vehicle reads on the “road use priority examination message.”)
“wherein if the right-of-way level of the first vehicle is higher than a right-of-way level of the second vehicle, the road use priority examination message indicates that the first vehicle has a higher priority of using the road than the second vehicle.” (See at least Morimoto ¶¶ 63, 68, 71-78, and FIG. 6, 7B, 8, and 10B, which disclose that “the comparison result at S711 indicates whether the local AGV 1 has a travel priority less than that of the oncoming vehicle.” The “local AGV 1” reads on the “second vehicle,” and the “oncoming vehicle” reads on the “first vehicle.”)
Note that while Morimoto discloses a right-of-way system to be used by AGVs, WITT discloses a priority system to be used by vehicles on a road (see at least WITT ¶¶ 39 and 44). Therefore, WITT teaches the use of a road resource, and the combination of WITT and Morimoto teaches all the limitations of claim 11.
Note that under the broadest reasonable interpretation (BRI) of claim 11, consistent with the specification, the final two method steps are treated as alternative limitations. The applicant has elected to use the phrase “or otherwise” between the limitations, and therefore, the BRI covers a scenario where only one of the two limitations applies. Accordingly, while only one of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT by incorporating priority messages that are used when there is a road conflict as taught by Morimoto, because making this modification can lead to improved transportation efficiency and reduced transportation time for the vehicles (see at least Morimoto ¶ 122).
Regarding claim 12:
	WITT in combination with Morimoto discloses the “method according to claim 6,” and WITT in combination with Morimoto further teaches these limitations:
“wherein the using a road resource according to the right-of-way level of the first vehicle comprises: receiving a road use priority notification message sent by the management device.” (See at least Morimoto ¶¶ 63, 68, 71-78, and FIG. 6, 7B, 8, and 10B, which disclose that “the priority notifier 128 sends a response indicating its own travel priority, which is determined at S708, to the oncoming vehicle in response to the request via the wireless communication unit 119.” The “priority notifier 128” reads on the “management device,” and the response it sends to the oncoming vehicle reads on the “road use priority notification message.”)
“wherein the road use priority notification message indicates that the management device allows a second vehicle to have a higher priority of using a road than the first vehicle.” (See at least Morimoto ¶¶ 63, 68, 71-78, and FIG. 6, 7B, 8, and 10B, which disclose that “the priority comparing unit 132 compares between the travel priority of the oncoming vehicle that is received at S707, and the travel priority of its own,” and then “the travel controller 135 determines whether the comparison result at S711 indicates whether the local AGV 1 has a travel priority less than that of the oncoming vehicle.” It can be determined that “the local AGV 1 has a travel priority higher than that of the oncoming vehicle.” The “local AGV 1” reads on the “second vehicle,” and the “oncoming vehicle” reads on the “first vehicle.”)
“preferentially meeting use of the road by the second vehicle.” (See at least Morimoto ¶¶ 63, 68, 71-78, and FIG. 6, 7B, 8, and 10B, which disclose that when “it is determined that the local AGV 1 has a travel priority higher than that of the oncoming vehicle (“NO” at S712), the operation proceeds to S704 to control the AGV 1 to continue traveling according to the traveling route.” The “local AGV 1” reads on the “second vehicle,” and the “oncoming vehicle” reads on the “first vehicle.”)
Note that while Morimoto discloses a right-of-way system to be used by AGVs, WITT discloses a priority system to be used by vehicles on a road (see at least WITT ¶¶ 39 and 44). Therefore, WITT teaches the use of a road resource, and the combination of WITT and Morimoto teaches all the limitations of claim 12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT by incorporating priority messages that are used when there is a road conflict as taught by Morimoto, because making this modification can lead to improved transportation efficiency and reduced transportation time for the vehicles (see at least Morimoto ¶ 122).
Regarding claim 13:
	
“wherein the using a road resource according to the right-of-way level of the first vehicle comprises: when a road to be used by the first vehicle is being used by a second vehicle, and there is a conflict between the first vehicle and the second vehicle over use of the road, obtaining, by the first vehicle, a right-of-way level of the second vehicle.” (See at least Morimoto ¶¶ 63, 68, 71-78, and FIG. 6, 7B, 8, and 10B, which disclose that “the priority notifier 128 sends a response indicating its own travel priority, which is determined at S708, to the oncoming vehicle in response to the request via the wireless communication unit 119.” The “priority notifier 128” reads as a component of the “second vehicle,” and the “oncoming vehicle” reads on the “first vehicle.”)
“when the right-of-way level of the second vehicle is higher than the right-of-way level of the first vehicle, preferentially meeting use of the road by the second vehicle.” (See at least Morimoto ¶¶ 63, 68, 71-78, and FIG. 6, 7B, 8, and 10B,  which disclose that when “it is determined that the local AGV 1 has a travel priority higher than that of the oncoming vehicle (“NO” at S712), the operation proceeds to S704 to control the AGV 1 to continue traveling according to the traveling route.” The “local AGV 1” reads on the “second vehicle,” and the “oncoming vehicle” reads on the “first vehicle.”)
Note that while Morimoto discloses a right-of-way system to be used by AGVs, WITT discloses a priority system to be used by vehicles on a road (see at least WITT ¶¶ 39 and 44). Therefore, WITT teaches the use of a road resource, and the combination of WITT and Morimoto teaches all the limitations of claim 13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed 
Regarding claim 14:
	WITT in combination with Morimoto discloses the “method according to claim 6,” and Morimoto further discloses the following limitations:
“or sending the right-of-way notification message to the another traffic participating entity in the ITS after receiving a right-of-way query message sent by the another traffic participating entity.” (See at least Morimoto ¶¶ 63, 68, 71-78, and FIG. 6, 7B, 8, and 10B, which disclose that “the priority notifier 128 receives a request for travel priority, which is received from the oncoming vehicle via the wireless communication unit 119,” and then “the priority notifier 128 sends a response indicating its own travel priority, which is determined at S708, to the oncoming vehicle in response to the request.” The response sent by the priority notifier 128 reads on the “right-of-way notification message,” the “oncoming vehicle” reads on “another traffic participating entity,” and the “request for travel priority” received from the oncoming vehicle reads on the “right-of-way query message.”)
“wherein the right-of-way notification message comprises the right-of-way level of the first vehicle.” (See at least Morimoto ¶¶ 63, 68, 71-78, and FIG. 6, 7B, 8, and 10B, which disclose that “the priority notifier 128 sends a response indicating its own travel priority.” The “priority notifier 128” reads as a component of the “first vehicle,” and the “travel priority” reads on the “used right-of-way level of the first vehicle.”)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT by incorporating priority messages as taught by Morimoto, because making this modification can lead to improved transportation efficiency and reduced transportation time for the vehicles (see at least Morimoto ¶ 122).
Regarding claim 17:
	WITT in combination with Morimoto discloses the “method according to claim 14,” and Morimoto further discloses “wherein the another traffic participating entity in the ITS comprises: a second vehicle, the management device, or a roadside infrastructure in the ITS.” (See at least Morimoto ¶¶ 63, 68, 71-78, and FIG. 6, 7B, 8, and 10B, which disclose an “oncoming vehicle” that sends a request for travel priority and receives a response from the priority notifier 128. The “oncoming vehicle” reads on the “second vehicle” in the claim limitation.)
	Note that under the BRI of claim 17, consistent with the specification, the phrase “a second vehicle, the management device, or a roadside infrastructure in the transportation system” is interpreted as three alternative limitations. The applicant has elected to use the grammatical conjunction “or” between the limitations, and therefore, the BRI covers the scenario where only one of the three limitations applies. For example, the “another traffic participating entity” could solely be a “second vehicle.” Accordingly, while only one of the three limitations of claim 17 has been addressed here, the claim is still rejected in its entirety.

Regarding claim 18:
WITT discloses the following limitations:
“A management device, comprising: at least one processor; and a memory, storing instructions for execution by the at least one processor, to perform operations comprising: determining a right-of-way level of a first vehicle according to function information of the first vehicle.” (See at least WITT ¶¶ 44-47 and 62-65, which disclose that the “central controller 104 may comprise a processor 104a and a memory 104b,” and that the “processor 104a may apply the characteristics of each of the vehicles 2 to the policy in order to determine priorities of each of the vehicles.”)
“wherein an Intelligent Transportation System (ITS) includes the management device, a plurality of road resources, and a plurality of vehicles driving on the plurality of road resources.” (See at least WITT ¶¶ 39 and 44, which disclose that the traffic system includes a central controller for executing the traffic management policy, several roads that are part of the road network, and several vehicles traveling on the roads. The “system” and the “central controller”
“wherein the right-of-way level of the first vehicle comprises a right-of-way level that the management device allows the first vehicle to use in the ITS.” (See at least WITT ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“and wherein the right-of-way level of the first vehicle corresponds to one or more road resources in the plurality of road resources.” (See at least WITT ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“and scheduling a road resource from the one or more road resources for the first vehicle according to the right-of-way level of the first vehicle.” (See at least WITT ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.” For example, “the system 100 may communicate the determined priorities to one or more traffic signals 112 provided within the road network 106.”)
Although WITT does not expressly disclose a “right-of-way level,” Morimoto does. (See at least Morimoto ¶¶ 63, 68, 71-78, 129-130, and FIG. 6, 7B, 8, and 10B, which teach a “priority comparing unit 132” that compares the travel priorities of different vehicles to determine which priority is higher, and the corresponding vehicle that has the right-of-way.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT by incorporating a right-of-way level as taught by Morimoto, because making this 
Regarding claim 19:
WITT discloses the following limitations:
“A vehicle, comprising: at least one processor; and a memory, storing instructions for execution by the at least one processor to perform operations comprising: receiving a right-of-way instruction message sent by a management device.” (See at least WITT ¶¶ 44-47, 52, and 62-65, which disclose that the “vehicle 2 may further comprise a processor 8 and policy memory 10,” and that the “infrastructure 108 may communicate the determined priority, or overall priority to each of the vehicles.”)
“wherein an Intelligent Transportation System (ITS) includes the management device, a plurality of road resources, and a plurality of vehicles driving on the plurality of road resources.” (See at least WITT ¶¶ 39 and 44, which disclose that the traffic system includes a central controller for executing the traffic management policy, several roads that are part of the road network, and several vehicles traveling on the roads. The “system” and the “central controller” read on the “ITS” and the “management device” recited in the claim limitation, respectively.)
“wherein the right-of-way instruction message comprises a right-of-way level of the vehicle, wherein the right-of-way level of the vehicle is determined by the management device according to function information of the vehicle.” (See at least WITT ¶¶ 42-47, 52, 62, and 65, which disclose that the “system 100 may apply the information relating to vehicle characteristics to a traffic management policy, as described below, in order to determine priorities of each of the vehicles,” and that the “infrastructure 108 may communicate the determined priority, or overall priority to each of the vehicles.”)
“and wherein the right-of-way level of the first vehicle corresponds to one or more road resources in the plurality of road resources.” (See at least WITT ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“and using a road resource from the one or more road resources according to the right-of-way level of the vehicle, or using a road resource from the one or more road resources that is scheduled by the management device according to the right-of-way level of the vehicle.” (See at least WITT ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
Although WITT does not expressly disclose a “right-of-way level,” Morimoto does. (See at least Morimoto ¶¶ 63, 68, 71-78, 129-130, and FIG. 6, 7B, 8, and 10B, which teach a “priority comparing unit 132” that compares the travel priorities of different vehicles to determine which priority is higher, and the corresponding vehicle that has the right-of-way.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT by incorporating a right-of-way level as taught by Morimoto, because making this modification can lead to improved transportation efficiency and reduced transportation time for the vehicles (see at least Morimoto ¶ 122).
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over WITT in combination with Morimoto as applied to claims 1-2 and 6 above, and further in view of Tonguz et al. (US-2014/0278029-A1), hereinafter Tonguz.
Regarding claim 3:
	WITT in combination with Morimoto discloses the “method according to claim 2,” but does not specifically disclose the following limitations. However, Tonguz does teach these limitations:
“before the sending a right-of-way instruction message to the first vehicle, further comprising: receiving a right-of-way application message sent by the first vehicle.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose “receiving a priority-request message from a priority vehicle.” The “priority-request message” reads on the “right-of-way application message” and the “priority vehicle” reads on the “first vehicle” in the claim limitation.)
“wherein the right-of-way application message is used to apply for the right-of-way level of the first vehicle.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose “retrieving a priority level from the priority-request message.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT-Morimoto by having the vehicles send priority application messages as taught by Tonguz, because this helps in “resolving a potential vehicular travel-priority conflict by communicating with approaching vehicles so as to collect data relevant to an incipient conflict” (see at least Tonguz ¶ 21).
	Regarding claim 4:
“system 100 may apply the information relating to vehicle characteristics to a traffic management policy, as described below, in order to determine priorities of each of the vehicles.”)
WITT in combination with Morimoto does not specifically disclose the following limitations. However, Tonguz does teach these limitations:
“wherein the right-of-way application message comprises a right-of-way level for which the first vehicle applies.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose “retrieving a priority level from the priority-request message.”)
“and is used to request to use the right-of-way level for which the first vehicle applies as the right-of-way level of the first vehicle.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose “retrieving a priority level from the priority-request message,” and the option of “transmitting a priority-granted message to the priority vehicle.”)
“and when there is an intersection set between the matched right-of-way level and the right-of-way level for which the first vehicle applies, using a right-of-way level in the intersection set as the right-of-way level of the first vehicle.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose that “the DTC system may transmit a priority-granted message to the priority vehicle” in response to the “priority-request message from the priority vehicle.” The “priority” reads on the “right-of-way level,” and the scenario in which the requested priority is granted reads on there being “an intersection set between the matched right-of-way level and the right-of-way level for which the first vehicle applies.”)
Note that under the BRI of claim 4, consistent with the specification, the final two method steps are treated as alternative limitations. The applicant has elected to use the phrase “or otherwise” between the limitations, and therefore, the BRI covers a scenario where only one of the two limitations applies. Accordingly, while only one of the last two limitations of claim 4 has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT in combination with Morimoto by having the vehicles send priority application messages as taught by Tonguz, because this helps in “resolving a potential vehicular travel-priority conflict by communicating with approaching vehicles so as to collect data relevant to an incipient conflict” (see at least Tonguz ¶ 21).
Regarding claim 7:
	WITT in combination with Morimoto discloses the “method according to claim 6,” but does not specifically disclose the following limitations. However, Tonguz does teach these limitations:
“before the receiving the right-of-way instruction message sent by the management device, further comprising: sending a right-of-way application message to the management device.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose a “priority vehicle” sending a “priority-request message.” The “priority request message” reads on the “right-of-way application message.”)
“wherein the right-of-way application message is used to apply for the right-of-way level of the first vehicle.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose “retrieving a priority level from the priority-request message” sent by a “priority vehicle.” The “priority vehicle” reads on the “first vehicle,” and the “priority level” reads on the “used right-of-way level.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT in combination with Morimoto by having the vehicles send priority application messages as taught by Tonguz, because this helps in “resolving a potential vehicular travel-priority conflict by communicating with approaching vehicles so as to collect data relevant to an incipient conflict” (see at least Tonguz ¶ 21).
Regarding claim 8:
WITT in combination with Morimoto and Tonguz discloses the “method according to claim 7,” and Tonguz further discloses the following limitations:
“wherein the right-of-way application message comprises a right-of-way level for which the first vehicle applies.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose “retrieving a priority level from the priority-request message” sent by a “priority vehicle.” The “priority vehicle” reads on the “first vehicle,” and the “priority level” reads on the “right-of-way level.”)
“and is used to request to use the right-of-way level for which the first vehicle applies as the right-of-way level of the first vehicle.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose “retrieving a priority level from the priority-request message,” and the option of “transmitting a priority-granted message to the priority vehicle.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT-Morimoto by having the vehicles send priority application messages as taught by Tonguz, because this helps in “resolving a potential vehicular travel-priority conflict by communicating with approaching vehicles so as to collect data relevant to an incipient conflict” (see at least Tonguz ¶ 21).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WITT in combination with Morimoto as applied to claim 6 above, and further in view of VARMA et al. (US-2017/0358025-A1), hereinafter VARMA.
Regarding claim 10:
	WITT in combination with Morimoto discloses the “method according to claim 6,” but does not specifically disclose the following limitations. However, VARMA does teach these limitations:
“wherein the using a road resource that is scheduled by the management device according to the right-of-way level of the first vehicle comprises: sending a road use application message that comprises at least one of time constraint information or space constraint information to the management device.” (See at least VARMA ¶¶ 26, 31, 34, 36, 82-83, and FIG. 1-4, which disclose that “a user 102 identifies a journey 104 that (s)he wishes to take and the conditions/constraints under which (s)he is to undertake the journey,” and that the “Central Computing Unit 108” receives the route requests and “origin and destination information.” The “Central Computing Unit 108” reads on the “route requests” read on the “road use application message,” and the “conditions/constraints” and the “origin and destination information” read on the “space constraint information” in the claim limitation.)
“receiving a road use allocation message that is sent by the management device and that comprises information about an allocated road.” (See at least VARMA ¶¶ 26, 31, 34, 36, 82-83, and FIG. 1-4, which disclose that after the “Central Computing Unit 108” receives the route request, it sends an allocated route in response. This response with the allocated road reads on the “road use allocation message.”)
“wherein the allocated road matches the right-of-way level of the first vehicle and at least one of the time constraint information or the space constraint information.” (See at least VARMA ¶¶ 19, 26, 30-31, 34, 36, 82-83, and FIG. 1-4, which disclose that the routes are created based on “traffic rights” that are provided with a bidding system, and that users can outbid other users to have “priority (right of way).” The “Central Computing Unit 108” allocates routes based on the “conditions/constraints” and the “origin and destination information” that are provided to it. The “traffic rights” read on the “used right-of-way level,” and the “conditions/constraints” and the “origin and destination information” read on the “space constraint information” in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT-Morimoto by including road use application and allocation messages as taught by VARMA, because this improvement leads to a “reduction of traffic congestion”.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WITT in combination with Morimoto as applied to claim 6 above, and further in view of Frankiewicz et al. (EP-2858039-A1), hereinafter Frankiewicz.
Regarding claim 15:
	WITT in combination with Morimoto discloses the “method according to claim 6,” but does not specifically disclose the following limitations. However, Frankiewicz does teach these limitations:
“wherein the using a road resource according to the right-of-way level of the first vehicle comprises: obtaining a mapping relationship between a road in the ITS and a right-of-way level of a vehicle.” (See at least Frankiewicz ¶¶ 1, 5, 8, 11, and 14 which disclose a set of criteria that are checked prior to granting a vehicle permission to use a road section. The criteria listed in ¶ 11 read on the “mapping relationship” in the claim recitation.)
“wherein the mapping relationship is static or dynamically changes.” (See at least Frankiewicz ¶¶ 8, 11, and 14, which disclose that the mapping relationship dynamically changes based on a set of criteria including current traffic conditions, number of entrance tokens already issued, and other factors.) 
“determining an available-road set of the first vehicle according to the mapping relationship and the right-of-way level of the first vehicle.” (See at least Frankiewicz ¶¶ 5, 7, and 11, which disclose that “the vehicle-side system itself (automatically) generates an entry permission signal if the requested entry authorization token was received,” and an entry denial signal if the vehicle does not have the entry authorization token. Whether or not a vehicle has an “entry authorization token” reads on the “used right-of-way level,” and the criteria for granting a token read on the “mapping relationship.”)
“and using a road in the available-road set.” (See at least Frankiewicz ¶¶ 5, 7, 10, and 22, which disclose the entry of the vehicle into the controlled road section after the “entrance permission token” is received by the control system.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT-Morimoto by integrating a mapping system that allows certain vehicles to use controlled road sections as taught by Frankiewicz, because it allows for safe, efficient, and smooth traffic flow (see at least Frankiewicz ¶ 6).
Regarding claim 16:
	WITT in combination with Morimoto discloses the “method according to claim 6,” but does not specifically disclose the following limitations. However, Frankiewicz does teach these limitations:
“wherein a mapping relationship is statically or dynamically set between a road in the ITS and a right-of-way level of a vehicle.” (See at least Frankiewicz ¶¶ 8, 11, and 14, which disclose that the mapping relationship dynamically changes based on a set of criteria including current traffic conditions, number of entrance tokens already issued, and other factors.)
“and the using a road resource according to the right-of-way level of the first vehicle comprises: receiving a right-of-way alarm message sent by another traffic participating entity in the ITS.” (See at least Frankiewicz ¶¶ 5 and 7, which disclose that “the vehicle side-system creates… an advance-inhibiting signal when the entrance permission token is not received.” The “vehicle side-system” reads on 
“wherein the right-of-way alarm message is used to indicate that the used right-of-way level of the first vehicle does not match a road for which the first vehicle applies for use or a road that is being used by the first vehicle.” (See at least Frankiewicz ¶¶ 5 and 7, which disclose that the “advance-inhibiting signal” is generated “when the entrance permission token is not received.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by WITT-Morimoto by integrating a mapping system that allows certain vehicles to use controlled road sections as taught by Frankiewicz, because it allows for safe, efficient, and smooth traffic flow (see at least Frankiewicz ¶ 6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, 
Art Unit 3662